225 S.W.3d 221 (2006)
Margaret BRAUDRICK and Lena Fierro, Appellants,
v.
WAL-MART STORES, INC., d/b/a Sam's Wholesale Club and Emerson Construction Company, Appellees.
No. 08-05-00401-CV.
Court of Appeals of Texas, El Paso.
January 19, 2006.
Cori A. Harbour, The Harbour Law Firm, El Paso, for appellants.
Laura Enriquez, Hicks & Lucky, P.C., El Paso, Michael C. Tighe, McKinney & Tighe, L.L.P., Midland, for appellees.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
It has been brought to the attention of this Court that the above styled and numbered cause has been filed in duplicate due to a clerical error. It is the opinion of this Court that the attempted appeal under cause no. 08-05-00401-CV should be dismissed from the docket due to duplication. The above styled and numbered cause will continue under Cause No. 08-05-00400-CV.